On Motion For Rehearing.
The trial court found as facts that “The three promissory notes have been satisfied by payment in their principal aihount plus interest” and that “On the date of his [Smith’s] death, July 25,1979, there existed no outstanding open account indebtedness and all such indebtedness was incurred both subsequent to his death and after Lester had notice of Smith’s death.”
On motion for rehearing, the wholesaler contends that this latter finding of the trial court was erroneous. This issue is one which can only be resolved at a trial on the merits and the trial court did not abuse its discretion in granting the interlocutory injunction in order to preserve the status quo until that issue could be decided upon the final trial of the case. Parker v. American Family Recreation Center, 229 Ga. 633, 635 (193 SE2d 830) (1972); Turner v. Trust Co. of Ga., 214 Ga. 339, 348 (105 SE2d 22) (1958).

Motion for rehearing denied.